Pee Cueiam,
It seems to us that the conclusion arrived at by the learned auditor was sound, and that the provisions of the will of Elizabeth B. Hershey, relating to the personal estate which she bequeathed to her husband, excluded the general legatees from paymezrt out of said estate. This view of the case was sustained by the learned judge of the court below who dismissed the exception and confirmed the auditor’s report absolutely. *565As we find nothing in the auditor’s report opposed to the conclusion arrived at by the auditing judge, we dismiss the appeal and confirm the report.
Decree affirmed.